Title: To Thomas Jefferson from Samuel Miller, 22 June 1801
From: Miller, Samuel
To: Jefferson, Thomas


               
                  Sir,
                  New-York, June 22 1801.
               
               I do myself the honor to return herewith the Chronological & Historical Table, which You were so good as to send me last Autumn. It contains a large portion of important matter; & I beg You to accept of my grateful acknowledgments for the communication of it.—
               
               You suggest the idea of sending this collection of facts, after it shall have been returned to you, to the Historical Society of Massachusetts. I am persuaded that Society would receive it with pleasure & gratitude. There was, not long since, a time, when their feelings, on receiving such a communication, might not have been the most pleasurable:—but New England people are the Scotch men of America. They will, probably, hereafter, be polite enough.—
               In attempting to exhibit something of the progress of Science, Arts & Literature, during the Eighteenth century, it is my wish to publish a brief, but distinct view of the gradual advancement of learning in the United States—It is also my wish in this view, to give the names of those individuals in our country, who have distinguished themselves as promoters of useful knowledge; or to whom any considerable portion of our progress in any particular department of science or literature, may with justice, be attributed. With respect to these objects of enquiry, so far as they concern the middle States, I have some knowledge; and, with reference to the Eastern States, I have a prospect of obtaining information. Concerning the Southern part of our country, I am altogether at a loss, being wholly unacquainted with the names of those persons, who at the beginning, & during the first 70 years of the century, were conspicuous for their acquirements, or for the promotion of knowledge, in the State of Virginia, particularly, & in general, in the states south of the Potowmac.—
               If I do not mistake, during the former half of the eighteenth century, it was customary, through a great part of our Southern country, to send young Gentlemen to Europe for education. How far this circumstance might have a tendency to keep up a taste for classic literature, in the Southern States, which began very early to decline in New England, & which is now very low there, I am ignorant. It is my particular wish to be able to form some comparative estimates of this kind; & with facts to give, as far as possible, their causes.—
               In the State of Pennsylvania, that degree of acquaintance with the ancient Latin & Greek authors, which, some years ago, distinguished her literati, may be ascribed, I beleive, to two or three men; & to none more than to the Revd. Dr. Francis Allison,—an instructor in the College of Philada. for a number of years.—Probably a similar remark might be made on many of the other States.—
               I am sensible, Sir, that asking information from You, on the topics of enquiry hinted at above, would be a presumptuous, & very improper intrusion on Your numerous & much more important official engagements. But if, You could take the trouble to favor me with any intimation to whom my enquiries might be, with propriety, & probable success, directed, I should consider myself highly obliged and honored.—
               I am, Sir, with great respect Your humble Servant
               
                  
                     Saml. Miller.
                  
               
            